 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Gerald Morgan,                                  No. CV-16-04036-PHX-DLR
10                Plaintiff,                         ORDER
11   v.
12   Elaine Chao, Secretary, Department of
     Transportation,
13
                  Defendant.
14
15
16         In November 2016, Plaintiff Gerald Morgan filed suit in this Court, alleging
17   claims under Title VII of the Civil Rights Act of 1964. (Doc. 1.) On April 26, 2018, the
18   Court entered judgment in favor of Defendant and against Morgan. (Doc. 74.) Morgan
19   has appealed the Court’s decision and has filed a motion pursuant to Federal Rule of
20   Civil Procedure 62 asking the Court stay the judgment on taxation of costs pending
21   appeal. (Doc. 80.) For the reasons that follow, Morgan’s motion is granted.
22         Morgan seeks a stay of judgment on taxation of costs pending appeal under Rule
23   62(d). Rule 62(d) provides that a party may obtain a stay of a money judgment by
24   posting a supersedeas bond. In certain circumstances a district court may waive the bond
25   requirement and still stay the judgment. Because “[t]he posting of a bond is itself a
26   privilege extended the judgment debtor as a price of interdicting the validity of an order
27   to pay money,” the moving party must demonstrate the reasons for departing “from the
28   usual requirement of a full security supersedeas bond[.]” Biltmore Associates, L.L.C. v.
 1   Twin City Fire Ins. Co., No. 05-CV-4220-PHX-FJM, 2007 WL 2422053, *1 (D.Ariz.
 2   Aug. 22, 2007) (internal quotation and citation omitted). When determining whether to
 3   waive the posting of bond, the Court looks to several criteria, including: (1) the
 4   complexity of the collection process; (2) the amount of time required to obtain a
 5   judgment after it is affirmed on appeal; (3) the degree of confidence that the district court
 6   has in the availability of funds to pay costs; (4) whether the plaintiff’s ability to pay the
 7   costs is so plain that the cost of a bond would be a waste of money; and (5) whether the
 8   plaintiff is in such a precarious financial situation that the requirement to post a bond
 9   would place other creditors of in an insecure position. See Dillon v. City of Chi., 866
10   F.2d 902, 904-905 (9th Cir. 1988).
11          Here, Morgan has demonstrated a number of these criteria support waiving the
12   bond. For instance, Morgan contends that the bond should be waived because his “wage
13   grade is on the record and this salary information proves that he has the ability to pay the
14   judgment” and that, as his employer, Defendant “has the ability to collect if . . .
15   necessary.” (Doc. 80 at 2.) Accordingly,
16          IT IS ORDERED that Morgan’s motion (Doc. 80) is GRANTED. The Clerk of
17   Court is directed to stay judgment on taxation of costs pending appeal.       Dated      this
18   15th day of October, 2018.
19
20
21
22
                                                  Douglas L. Rayes
23                                                United States District Judge
24
25
26
27
28


                                                 -2-
